SCHOOL DISTRICTS — ENROLLMENT FEES Pursuant to Article XIII, Section 1 of the Oklahoma Constitution, and 70 Ohio St. 1-114 [70-1-114] (1975), attendance of the public schools of the State is absolutely free to all resident children within the statutory age. No fees, regardless of appellation, may be legally exacted as a condition of attendance of public schools by children otherwise qualified.  The Attorney General has considered your request for an opinion wherein you ask the following questions: "1. Can enrollment fees be charged by School Districts? "If the answer to question Number 1 is in the affirmative, "2. Outline the proper procedure for accounting for these funds.  "3. Spell out precisely what these funds can be used for.  "4. Can grade cards be withheld if the fees are not paid?" Article XIII, Section1 of the Oklahoma Constitution provides as follows: "The Legislature shall establish and maintain a system of free public schools wherein all the children of the State may be educated." This constitutional provision is carried into effect by 70 Ohio St. 1-114 [70-1-114] (1975), which states, in part, as follows: "All children between the ages of five (6) years on or before November 1 and twenty-one (21) years on or before September 1 shall be entitled to attend school free of charge in the district in which they reside . . . ." Within the context of the constitutionality of "tuition", matriculation", or "enrollment" fees, constitutional provisions for the establishment and maintenance of "free public schools" have generally been held to mean that the schools must be open to the whole body of the people of the State without expense. See annotation at 41 A.L.R.3rd 752, entitled "Validity of Exaction of Fees From Children Attending Elementary or Secondary Public Schools". This is particularly so where there is no statutory authority for charging such fees. That any authority exists for exaction of a fee as a condition to attending a public school by those children meeting the statutory age and residency requirement is explicitly negated by 70 Ohio St. 1-114 [70-1-114] (1975), supra.  By a plain reading of the above-quoted language of 70 Ohio St. 1-114 [70-1-114] (1975), school aged children may attend school in the district in which they reside "free of charge". The plain meaning of the term "free of charge" as used therein is that the children, otherwise qualified, may attend the public schools without giving valuable consideration for such attendance. Said statutory provision clearly contemplates that attendance of the public school system of the State be absolutely free to such children. Statutory authority to charge "incidental fees" for particular materials, activities, or privileges can possibly be inferred from 70 Ohio St. 5-129 [70-5-129](B) (1975), which designates the revenue that may be deposited to particular activity accounts or a general account fund of the student activity fund. Without stating whether students of the public school system may be legally charged incidental fees, or, if so, for what purposes, it is stressed that school districts may not exact tuition from pupils of the public school system under the guise that such are merely "incidental fees".  Accordingly, your first question is answered in the negative, and thereby obviates answering your remaining questions.  It is, therefore, the opinion of the Attorney General that your first question be answered in the negative. Pursuant to Article XIII, Section 1 of the Oklahoma Constitution, and 70 Ohio St. 1-114 [70-1-114] (1975), attendance of the public schools of the State is absolutely free to all resident children within the statutory age. No fees, regardless of appellation, may be legally exacted as a condition of attendance of public schools by children otherwise qualified.  (HAROLD B. McMILLAN, JR.) (ksg) ** SEE: OPINION NO. 76-322 (1976) ** ** SEE: OPINION NO. 88-580 (1988) (UNPUBLISHED) **